Name: Commission Regulation (EC) No 505/2002 of 21 March 2002 amending Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production;  tariff policy
 Date Published: nan

 Avis juridique important|32002R0505Commission Regulation (EC) No 505/2002 of 21 March 2002 amending Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector Official Journal L 079 , 22/03/2002 P. 0009 - 0010Commission Regulation (EC) No 505/2002of 21 March 2002amending Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 8(2) and Article 13(12) thereof,Whereas:(1) Commission Regulation (EC) No 1370/95(3), as last amended by Regulation (EC) No 2898/2000(4), lays down detailed rules for implementing the system of export licences in the pigmeat sector.(2) It is necessary to adapt the product codes laid down in Annex I to Regulation (EC) No 1370/95 to the recent amendments of Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds(5), as last amended by Regulation (EC) No 488/2002(6).(3) The Management Committee for Pigmeat has not delivered an opinion within the time limit set by its Chair,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 1370/95 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to export licences applied for as from 8 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 133, 17.6.1995, p. 9.(4) OJ L 336, 30.12.2000, p. 32.(5) OJ L 366, 24.12.1987, p. 1.(6) OJ L 76, 19.3.2002, p. 11.ANNEX"ANNEX I>TABLE>"